Citation Nr: 0827223	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  02-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


INTRODUCTION

The veteran served on active duty from July 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue on appeal was previously before the Board in June 
2005.  The veteran appealed the Board's June 2005 denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated August 22, 2006, the Court vacated 
the Board's June 2005 denial and remanded this matter to the 
Board for compliance with the instructions included in the 
August 2006 Joint Motion for Remand.  In January 2007, the 
Board remanded the matter to the RO for attempts to obtain 
the medical records identified in the August 2006 Joint 
Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's January 2007 remand directed the RO to attempt to 
obtain the medical records identified in the August 2006 
Joint Motion for Remand.  The RO obtained the veteran's 
medical records in the custody of the Social Security 
Administration (SSA).  The SSA records contained some VA 
treatment records, but a September 2007 internal RO 
memorandum explains that it cannot be confirmed that the VA 
records in the SSA file are a complete set of records from 
the facilities represented therein.

After efforts to obtain VA treatment records from 1975-76 
from a VAMC in Murfreesboro, TN, the RO made a formal finding 
that these records were unavailable.  The RO also attempted 
to obtain 1973 treatment records from the hospital the 
veteran has described as being located in Meridian, MS; both 
of the currently existing hospitals in Meridian, MS, replied 
that there were no records available regarding the veteran.  
The RO additionally made appropriate attempts to locate and 
obtain records for additional treatment more recently 
identified by the veteran.

The Board observes that one of the veteran's most recent 
written statements directs VA's attention to additional VA 
medical facilities in which the veteran recalls receiving 
psychiatric treatment.  A March 2008 letter from the veteran 
states that the VAMC in Murfreesboro, TN informed him that 
"they no longer have my medical records and told me to write 
any other V.A. medical center where I was treated to see if 
they had those medical records."  The letter continues to 
explain that the veteran "was treated at Shreveport, LA and 
at Alexandria, LA."

It appears that the VAMC in Murfreesboro may have indicated 
to the veteran that his records of treatment in Murfreesboro 
may be located at another VA facility, such as the Louisiana 
facilities the veteran has identified.  The record does not 
reflect that the RO has made any attempts to obtain any 
treatment records from VA facilities in Shreveport, LA or 
Alexandria, LA.  In light of the terms of the August 2006 
Court Order and August 2006 Joint Motion for Remand, the 
Board believes that attempts to determine the availability of 
the any pertinent treatment records from VA facilities in 
Shreveport, LA and Alexandria, LA must be accomplished.

The Board observes that the veteran previously reported 
treatment at these two Louisiana locations in his November 
1990 petition to reopen his claim, indicating that he 
received treatment in 1982.  The record does not reflect that 
any attempt to ascertain the availability of records from the 
facilities was made at that time.  The Board notes that the 
claimed 1982 treatment would be subsequent to the dates of 
most of the treatment records the Joint Motion for Remand 
addressed, and it is somewhat plausible that an accumulation 
of the veteran's records through 1982 may have been stored at 
one of the Louisiana facilities.  The record reflects that 
the veteran began his current incarcerated status shortly 
after the time of this described 1982 treatment, and it is 
possible that one or both of the Louisiana facilities were 
the last place the veteran's records were moved to prior to 
his incarceration.

The Board also observes that the veteran identified the 
Shreveport, LA location in a July 2004 written submission, 
again identifying the year of treatment at that location as 
1982.  It appears that based on this date, the RO determined 
that such records would be "Not Material" and did not seek 
to obtain records from this facility.  The Board again notes 
that there is now a suggestion in the record that the 
veteran's treatment records from the VAMC in Murfreesboro, a 
focal point of the August 2006 Joint Motion for Remand, could 
plausibly be located in one of the Louisiana facilities.  
Moreover, the Board notes that the August 2006 Joint Motion 
for Remand explicitly cites Quartuccio v. Principi, 16 
Vet.App. 183, 187-88 (2002), to emphasize that "relevant 
evidence, including medical opinions as to the etiology of 
the appellant's schizophrenia, cannot be foreclosed absent a 
review of those records."  See also Bell v. Derwinski, 2 
Vet.App. 611 (1992) (which held that those records in the 
control of the Secretary (such as documents generated by VA) 
are considered to be constructively before the Board and must 
actually be part of the record on review); see also 
VAOPGCPREC 12-95.

For the reasons stated above, the Board believes that the 
veteran's March 2008 statement raises a need for additional 
attempts to obtain his past VA treatment records.  The Board 
regrets that this results in additional delay of the 
adjudication of this case, but the remand appears to be 
necessary to ensure compliance with the directives of the 
August 2006 Court Order and August 2006 Joint Motion for 
Remand.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet.App. 1 (2006) which 
addressed the appropriate VCAA notice to be provided in new 
and material cases.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006)).  In 
addition, VA must consider the bases for the prior denial and 
respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish service connection 
in the previous denial.  Such notice to the veteran is 
essential since the question of materiality depends on the 
basis on which the prior denial was made and the failure to 
notify a claimant of what would constitute material evidence 
would be prejudicial to the claimant.  As the matter is being 
remanded for further development, the Board finds it 
reasonable to give additional notice to expressly comply with 
the Kent decision with regard to the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a psychiatric disorder.

Finally, the Board notes that the veteran has submitted 
multiple items of correspondence since the August 2006 Court 
Order in this case expressing confusion regarding the status 
of his representation before VA.  The veteran was represented 
by an attorney in his appeal to the Court, and the record 
reflects that the same attorney was properly appointed to 
represent the veteran before VA as recently as April 2007; 
there is no apparent termination of that appointment in the 
record.  Most recently in February 2008, the veteran has 
explained that he has "not been able to get a response from 
[the attorney] in over a year."

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to contact the 
attorney currently appointed as the 
veteran's representative in this claim.  
The RO should seek to obtain clarification 
as to the attorney's status as the 
veteran's representative, and the RO 
should notify the attorney of the 
veteran's contention that he has been 
unable to reach the attorney in over a 
year.  The RO should notify the veteran of 
the results of the RO's attempt to clarify 
this situation, and provide the veteran 
with an opportunity to appoint a new 
representative if he so elects.

2.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter, in accordance with the 
guidance of the recent Kent decision 
concerning VCAA notice in cases involving 
new and material evidence, concerning the 
issue of whether new and material evidence 
has been received to reopen the claim of 
service connection for a psychiatric 
disorder.

3.  The RO should take appropriate action 
to request copies of all relevant post-
service medical records from the VAMC in 
Shreveport, LA and the VAMC in Alexandria, 
LA.  If these records are unavailable, it 
should be noted in the claims file with a 
formal finding of unavailability detailing 
the actions taken in making such 
determination.

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the benefits remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




